On Motion of Counsel for the Defendant The Complainants Counsel being present and Consenting thereto, It was alledged that one of the former Referrees was dead and no Award yet made; It is therefore Ordered, That the Accounts of the Estate of Levi Guichard and all Such Matters which by a former Order of this Court had been referred to the Award of the several persons Arbitrators therein named, be Submitted to the final Award and Determination of James Michie and John Rattray Esquires And that they Report thereon to this Court on or before the first day of May next; And in case the said Arbitrators cannot agree in their Award to be made in the Premisses, that then the Facts and Matters in difference be referred to the Umpirage of a third person by them to be chosen So that the Said Umpire do make due Return of his Award thereof into this Court in ten days next after the said twenty first day of May.
Alexr Stewart Deputy Register in Chancery